      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 1 of 51




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

CHRISTOPHER GRAHAM, on behalf        :
of himself and all others
similarly situated                   :

     v.                              :   Civil Action No. DKC 19-0486

                                :
FAMOUS DAVE’S OF AMERICA, INC.,
and Doe Defendants 1-10         :

                           MEMORANDUM OPINION

     Plaintiff Christopher Graham, on his own behalf and on behalf

of those similarly situated, filed this suit on February 19, 2019,

against   his   former   employer,   Famous   Dave’s   of   America,   Inc.

(“Famous Dave’s”).       He alleges violations of the Fair Labor

Standards Act of 1938, 29 U.S.C. §201 et seq., the Maryland Wage

and Hour Law, Md.Code, Lab. & Empl. §3-401 et seq., the Maryland

Wage Payment and Collection Law (“MWPCL”), Md.Code, Lab & Empl.

§3-501 et seq., and Maryland common law. He has filed a motion to

certify conditionally a collective action pursuant to the FLSA and

a class action for a state law claim pursuant to Fed.R.Civ.P. 23.

(ECF No. 26).    Specifically, he seeks to “conditionally certify a

collective [action] of all Tipped Employees employed by Defendant

from February 19, 2016 to the present.”        (ECF No. 27, at 26).     As

to the proposed class, Plaintiff seeks certification of “[a]ll

current and former Tipped Employees who have worked for Defendants

in the State of Maryland during the statutory period covered by
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 2 of 51



this Complaint and who do not opt-out of this action (the ‘MD State

Class’).”     (ECF No. 27, at 33).

        In addition to the conditional certification motion, other

pending motions are: a motion for partial summary judgment (ECF

No. 34); a motion to strike a declaration (ECF No. 54); a motion

for discovery sanctions (ECF No. 59), filed by Plaintiff; and seven

motions to seal (ECF Nos. 31, 36, 40, 47, 51, 53, 57).           The issues

have been briefed, and the court now rules, no hearing being deemed

necessary.      Local Rule 105.6.          For the following reasons, the

motion to certify conditionally a collective action will be granted

in part and denied in part, the motion to certify a class will be

granted in part and denied in part, the motion to strike will be

denied, the motion for discovery sanctions will be denied, and the

motions to seal will be denied in part and granted in part, with

instructions.

I.      Background

        Defendant    Famous   Dave’s   is   a   national   restaurant    chain

offering barbeque style food with a principal place of business in

Minnetonka, Minnesota.        At the start of 2017, Famous Dave’s owned

and operated forty-four restaurants in various states.           See United

States Securities and Exchange Commission (“SEC”), Form 10-K For

the Fiscal Year Ended December 31, 2017: Famous Dave’s of America,

Inc.,    http://ir.famousdaves.com/static-files/204acf3c-52a9-4757-

9b6b-6e1c29625e61.       By November 2017, however, Famous Dave’s did

                                       2
           Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 3 of 51



not own any stores in Maryland, having refranchised eight Company-

owned restaurants, including four Maryland locations in Columbia,

Frederick, Laurel and Waldorf as well as four Virginia locations.

Id.1       It currently owns 30 locations in Minnesota, Wisconsin,

Indiana, New York, New Jersey, Iowa, Michigan and Ohio, with

multiple franchisees nationwide.

       Mr. Graham is a resident of the state of Maryland and was

employed by Famous Dave’s as a server in the Waldorf location from

January 27, 2016 to July 1, 2017.             (ECF No. 37-3).     Although he

occasionally worked at large catering jobs for Famous Dave’s at an

over minimum wage rate, Mr. Graham typically worked and was paid

at a server’s cash wage2 plus tips from customers. This wage

remained stagnant regardless of how many tips were received.                 He

alleges that when he worked smaller catering jobs (typically half

an hour or an hour long), he was also paid this cash wage.                  His

typical shift started at 3:00 p.m. and ended around 12:30 a.m.

Occasionally he would work the “early shift” on Saturday or Sunday

mornings.




       1
       Plaintiff refers to the same SEC filing in the complaint
but recites slightly different numbers. (ECF No. 1, at 1).

       2
       While Plaintiff believes his cash wage to have been the
minimum allowed by law, $3.63 per hour, he attaches a “Work
History” sheet from Famous Dave’s that reports a $5.00 hourly rate.
(ECF No. 1, ¶ 42 and ECF No 17-3); see also (ECF No. 37-3)(a more
legible copy).
                                         3
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 4 of 51



        On the late shift, Mr. Graham was required to perform “break

down” work at the restaurant’s closing.         This work included tasks

like wiping down the tables, refilling salt and pepper shakers,

wiping down serving stations, washing dishes, etc.             At times he

worked in excess of forty hours a week and alleges that he was

“repeatedly” told to clock out and then finish his side or closing

work.     When working morning shifts, he was required to perform

“prep” work that included making coffee, filing sauce bottles,

filling    ice   buckets,   etc.     Mr.   Graham   asserts    that,     while

performing these tasks, he was also clocked in under the “server”

job code that paid a cash wage otherwise below minimum wage before

tips.

        Since January of 2016, Famous Dave’s opted to utilize a “tip

credit” for Plaintiff and other servers, hosts and bartenders

employed by Famous Dave’s (“Tipped Employees”), that would allow

Famous Dave’s to claim a percentage of the employees’ tips as

payment under Federal and State minimum wage laws in order to pay

them a cash wage of less than the applicable minimum wage.                Mr.

Graham argues that Famous Dave’s failed adequately to inform him

and other Tipped Employees of the tip credit provisions as required

by law, pointing to the “Tip Credit Notice” Famous Dave’s used in

Maryland (ECF No. 29).        Particularly, he alleges there “was no

difference in the Tip Credit Notice based on the state that a



                                      4
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 5 of 51



restaurant was located in,” (ECF No. 27, at 14), although the

uniformity of such forms by state is now in dispute.

     Mr. Graham also alleges that Famous Dave’s did not provide

managers with any specific “instructions or training” on how to

provide the tip credit notification, (ECF No. 26-3, at 14), but

Famous Dave’s asserts that such instructions were left to local

managers.    (ECF No. 37, at 8-10) (citing 37-1, at 6).      For example,

Demetrius Weeden (“Mr. Weeden”), a manager at Famous Dave’s Waldorf

location for the entirety of Mr. Graham’s employment there, states

that a manager or training server would explain Famous Dave’s tip

policy and tip credit to all newly hired Tipped Employees as

standard    practice   at   that   location.   (ECF   No.   44-7,   at   2).

Although Plaintiff disputes that such training occurred as a

practice, he argues that the notification was deficient for Tipped

Employees even with such localized practices.               Further, such

deficiencies, Mr. Graham asserts, bar Famous Dave’s from utilizing

a tip credit at all, under state or federal law, making the cash

wages paid to all Tipped Employees effectively below the minimum

wage and thus illegal.

     Further, Mr. Graham argues that Famous Dave’s utilized, and

forced him to take part in, an illegal tip pool when it included

“expeditors” within the pool, despite being normally untipped

employees.     Similarly, he alleges that Famous Dave’s illegally

required Tipped Employees to use their own tips to pay out employer

                                      5
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 6 of 51



expenses like “dine and dash” (“walkout”) customers who leave

without paying and other cash shortages.       Mr. Graham points to two

instances in which he was required to reimburse Famous Dave’s out

of his own tips for walk outs.      Lastly, Plaintiff implies that the

“side work” (untipped) work which Mr. Graham and others were

required to do may have exceeded the maximum amount of untipped

work that Tipped Employees are allowed to perform by law when being

paid a cash wage based on a tip credit.

II.   Motion to Strike Declaration of Demetrius Weeden

      The declaration for Demetrius Weeden is relevant to the

disposition of several motions and the motion to strike it will be

considered first.     Mr. Graham argues that he suffered “surprise

and prejudice” at Famous Dave’s submission of the declaration along

with its opposition to the motion to certify.              (ECF No. 37-2).

Plaintiff     seeks     discovery       sanctions     as      a    result.

Fed.R.Civ.P. 37(c)(1) aims to prevent such surprise or potential

prejudice to a party by barring the use of evidence where a party

“without substantial justification fails to disclose information

required by [Fed.R.Civ.P.] 26(a) or 26(e)(1), or to amend a prior

response to discovery as required by [Fed.R.Civ.P.] 26(e)(2).”          S.

Sts. Rack and Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592,

595 (4th Cir. 2003).    Fed.R.Civ.P. 26(a) requires a general duty

to disclose during discovery, while 26(e)(1) provides a duty to

supplement discovery responses and disclosures that are incorrect

                                    6
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 7 of 51



or incomplete. Fed.R.Civ.P. 26(a),(e)(1).                Only if a party fails

one of these requirements does it have to show that the error was

“harmless or substantially justified” according to the Southern

States factors set out by Plaintiff. Wiseman v. Wal-Mart Stores,

Inc., No. 1:16-cv-04030-SAG, 2017 WL 4162238 at * 4 (D.Md. 2017)

(citing S. Sts., 318 F.3d at 596-97).

       To   start,   as   Famous     Dave’s     points   out,      this    motion   is

improperly     framed     as   a    discovery    issue   as   it    did     not   fail

adequately to address the discovery requests made of it by Mr.

Graham.     (ECF No. 55, at 4).        In the Requests for Admissions made

to Famous Dave’s, both Request 6 and Request 8 specifically ask

whether Tipped Employees were “verbally” apprised of the specific

amount of tip credit to be claimed by Defendant and of the fact

that the tip credit could not exceed the amount of tips actually

received by that employee.            (ECF No. 26-5, at 5-6).             In response

to both questions, Famous Dave’s explained that while it had no

such   policy    verbally      to    inform     employees     of    these     things,

“individual Famous Dave’s managers may have verbally informed

certain [] tipped employees regarding the policy.”                    (ECF No. 26-

5, at 6).       In fact, Plaintiff’s Interrogatory 18 asks for the

identity of all managers or individuals “holding a management-

level position” in Defendant’s Maryland stores.                 (ECF No. 54-3, at

11). In response, Famous Dave’s identified a list of such managers

and their locations that clearly identified Mr. Weeden as a past

                                         7
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 8 of 51



General Manager of the Waldorf store.            (ECF No. 56).         This

information was not news to Plaintiff as Mr. Graham himself

identified Mr. Weeden as one of his managers while he was working

at the Waldorf location.     (ECF 44-4, at 5).

     Presumably knowing all this, Plaintiff opts not to claim

surprise over the identity of Mr. Weeden as a party with relevant

information but instead argues that Famous Dave’s should have

disclosed the “facts” contained in the Weeden Declaration during

discovery.   (ECF No. 54-1).      However, Plaintiff fails to show a

single instance in which such “facts” were sought by a request for

discovery to Defendant and it failed to disclose those facts.            In

fact, Famous Dave’s had absolutely no notice before the discovery

deadline that Plaintiff would be filing a motion for partial

summary judgment at this juncture (and prior to a ruling on class

certification).   (ECF No. 55, at 4).     As it states, if Plaintiff’s

argument were to carry the day, it would mean that no party could

produce a declaration with newly discovered evidence in opposition

to summary judgment unless it simply parroted facts already in the

record (in which case a declaration would serve no function).

(Id.).   Ultimately, as Defendant highlights, Plaintiff simply

failed to depose Mr. Weeden despite knowing he had potentially

relevant information as Mr. Graham’s manager and one who may have

provided him and other prospective plaintiffs with verbal notice

of the tip credit policy.       (Id. at 6).      Famous Dave’s further

                                    8
          Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 9 of 51



asserts it had no need to depose Mr. Weeden itself “because it was

aware what he would say.”          (ECF No. 55, at 7).               The factors set

out by Southern States are inapplicable here, as no discovery

violation is apparent.3

      Plaintiff’s      fallback    argument         as   to   this    declaration   is

equally unavailing.         Mr. Graham points to paragraphs 7 and 8 of

the declaration in arguing that those portions are not based on

his   personal     knowledge.      (ECF       No.    54-1,    at     12).   In   these

paragraphs, Mr. Weeden asserts:

              7. When a new tipped employee was hired at the
              Waldorf location, either a manager or a
              training server would explain Famous Dave’s
              tip policy, including the tip credit policy,
              to the new tipped employee.

              8. All employees were advised that labor law
              posters were posted in a specific designated
              area in the Waldorf restaurant.

(ECF No. 44-7, ¶¶ 7-8).            Mr. Graham argues that Mr. Weeden’s

statements are unsubstantiated as there is no evidence that he

“personally observed” such statements or that such “actions” were

done “pursuant to corporate policy.”                     (ECF No. 54-1, at 12).

However, as general manager of the Waldorf location, Mr. Weeden




      3Even if the factors were to be considered, Famous Dave’s
offers a convincing argument that these factors would strongly
favor allowing this declaration in. (ECF No. 55, at 5-8). After
all, declarations are stricken only when they “flatly contradict”
earlier pieces of offered evidence. Mt. Hawley Ins. Co. v. Adell
Plastics, Inc., 458, 465 (D.Md. 2018). This is not the case here,
despite Plaintiff’s insistence to the contrary.
                                          9
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 10 of 51



would have the requisite personal knowledge to make such comments

and observations as he would have had an intimate awareness and

participation in the new hire process.         Famous Dave’s correctly

argues tht such arguments go to the weight such statements should

be afforded and not their admissibility.       (ECF No. 55, at 8).     The

Motion to Strike Declaration of Demetrius Weeden is denied.

III. Collective Action and Class Certification

     A. Standard of Review

     “Under the FLSA, plaintiffs may maintain a collective action

against their employer for violations under the act pursuant to 29

U.S.C § 216(b).” Quinteros v. Sparkle Cleaning, Inc., 532 F.Supp.2d

762, 771 (D.Md. 2008).    As this court has previously said, “[w]hen

deciding whether to certify a collective action pursuant to the

FLSA, courts [in this district] generally follow a two-stage

process.” See Butler v. DirectSAT USA, LLC, 876 F.Supp.2d 560, 566

(D.Md. 2012) (citing Syrja v. Westat, Inc., 756 F.Supp.2d 682, 686

(D.Md. 2010)). The first stage is commonly referred to as the

“notice   stage”    wherein   the   court    must   make   a   “threshold

determination of ‘whether the plaintiffs have demonstrated that

potential class members are similarly situated’ such that court-

facilitated     notice   to   putative      class   members    would   be

appropriate.”      Id. (quoting Camper v. Home Quality Mgmt., 200

F.R.D. 516, 519 (D.Md. 2000)) (emphasis added).       The second stage,

on the other hand, takes place after the close of discovery and

                                    10
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 11 of 51



makes a “more stringent inquiry” as to whether the plaintiffs are,

in fact, “similarly situated.”      Id. (citing Rawl v. Augustine Home

Health   Care,   Inc.,     244    F.R.D.    298,    300    (D.Md.     2007);

29 U.S.C. §216(b)).        This   later     stage   is     known    as     the

“decertification stage” and involves a final decision as to “the

propriety of proceeding as a collective action.” Id. (citing

Syrja, 756 F.Supp.2d at 686).

     A class action certification under Fed.R.Civ.P. 23, although

similar, has its own criteria.4          “District courts possess ‘wide

discretion’ in deciding whether to certify a class.” Todd v. XOOM

Energy Md., LLC., No.: GJH-15-154, 2020 WL 4784767 at *3 (D.Md.

August 18, 2020) (quoting Ward v. Dixie Nat’l Life Inc. Co, 595

F.3d 164, 179 (4th     Cir. 2010)).        “In addition to satisfying

[Fed.R.Civ.P.]   23(a)’s    prerequisites,      parties     seeking      class

certification must show that the action is maintainable under

[Fed.R.Civ.P.] 23(b)(1),(2), or (3).”          Amchem     Prods.,   Inc.    v.

Windsor, 521 U.S. 591, 614 (1997).         “[Fed.R.Civ.P] 23(a) requires

that the prospective class comply with four prerequisites: (1)

numerosity; (2) commonality; (3) typicality; and (4) adequacy of




     4 Many district courts have found that, under the Rules
Enabling Act, the opt-in mechanism of collective action in the
FSLA is not fundamentally at odds with the opt-out mechanism of
class action under Fed.R.Civ.P. 23(b). Butler v. DirectSat USA,
LLC., 800 F.Supp.2d 662 (D.Md. 2011); see also e.g. Bouaphakeo v.
Tyson Foods, Inc., 564 F.Supp.2d 870, 909 (N.D.Iowa 2008).
                                    11
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 12 of 51



representation.”       EQT Prod. Co. v. Adair, 764 F.3d 347, 357 (4th

Cir. 2014). The Fourth Circuit has explained that:

            In   addition    to   the   four   Rule   23(a)
            requirements, Rule 23(b)(3) actions such as
            this   one   must   meet    two   requirements:
            predominance and superiority. Predominance
            requires that “[common] questions of law or
            fact . . . predominate over any questions
            affecting     only     individual     members.”
            Fed.R.Civ.P.    23(b)(3).    The   predominance
            inquiry “tests whether proposed classes are
            sufficiently cohesive to warrant adjudication
            by representation.” Amchem, 521 U.S. at 623.
            Superiority requires that a class action be
            “superior to other methods for the fair and
            efficient adjudication of the controversy.”
            Fed.R.Civ.P. 23(b)(3).

Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 147 (4th Cir. 2001).

     B. Analysis

     Plaintiff       puts   forward    multiple     basis   for     identifying

prospective plaintiffs as a collective or class, all based on

alleged   “common     duties”   and   the   “same    company      policies   and

procedures” to which the employees were subject and for which they

seek relief.       (ECF No. 27, at 11-12).

     Most of the motion is spent addressing the alleged “failure

to meet the tip credit notification requirements.”                (ECF No. 27,

at 11).     However, it also alleges “separate, additional basis”:

(1) Defendant’s alleged used of “an illegal tip pool” in having

Plaintiff    and    other   Tipped    Employees   share     their    tips    with

individuals who worked in the back of house (“BOH”) and who do not

customarily receive tips from customers; (2) Defendant’s alleged

                                       12
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 13 of 51



“practice of requiring Plaintiff and other Tipped Employees to

forfeit a portion of their tips to cover walk outs/cash shortages.”

(ECF No. 27, at 11).   However, there is a third claim buried within

the “uniform policies” Plaintiff asserts are common among the

purported collective: “Defendant required its Tipped Employees to

spend a significant percentage of their time performing non-tip

generating work.”   (ECF No. 27, at 15).

     Defendant responds with numerous possible defenses.              First,

it argues that all Famous Dave’s employees had a tip credit notice

that was provided to them.     (ECF No. 37, at 3).      Further, Plaintiff

himself received a tip notice as acknowledged by his electronic

signature in receipt.       (Id.)   (citing ECF No. 39).           It argues

that instead of acknowledging this fact, Plaintiff “attempt[s] to

poke holes” in the credit notice itself with meritless allegations

of its deficiencies. (Id.). In noting that oral or written notice

can suffice under the U.S. Labor Department guidelines, it includes

another   form   entitled    “Notice     to   Tipped   Employees    and   Tip

Declaration Acknowledgement - Maryland ” that informs employees

that they “will be told of your hourly pay rate when you begin

work” and which Mr. Graham signed in acknowledgement.              (ECF No.

39, at 3-4).     It also argues that Mr. Graham and the prospective

plaintiffs are not “similarly situated” as to any of the alleged

common injuries.    (ECF No. 37, at 13).         Despite alleging common

injury from the failed tip credit policy notification, an illegal

                                    13
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 14 of 51



tip pool, an excessive amount of non-tip work, and an alleged

policy requiring employees to cover cash walkouts with tips,

Defendant points out that Mr. Graham was the only prospective

plaintiff to come forward despite advertisement and solicitation

of Famous Dave’s employees by counsel. (Id., at 7). Famous Dave’s

argues that Plaintiff simply asserts that what he experienced is

common among all Tipped Employees nationwide despite having no

firsthand knowledge of how things operated at other locations.

(Id., at 7-8).       As to the illegal tip pool, it argues that Mr.

Graham cannot rely on a “blanket accusation” that a tip pool was

illegal whenever an expeditor was included as the evidence shows

that whether expeditors were paid tips “differed from location to

location.”   (Id., at 10) (citing (ECF No. 37-7)).          Mr. Graham, it

argues, negates his own claim as to a common injury suffered by

Tipped   Employees    in   being   forced    to   do   excessive   “non-tip

generating work” in himself highlighting the fact that Famous

Dave’s has “no policy or procedure in place” to ensure employees

did not violate the “80/20” rule.5          (Id., at 10-11).   Lastly, it




     5 The Department of Labor interprets the FLSA as recognizing
that a tip credit is improperly utilized where someone with a “dual
job” (requiring non-tipped and tipped work) is forced to spend
more than 20% of his or her time on non-tipped labor at a sub-
minimum cash wage.     Barnhart v. Chesapeake Bay Seafood House
Associates, LLC., No. JFM-16-01277, 2017 WL 1196580 at *6 (D.Md.
2017).
                                    14
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 15 of 51



contends there is no company-wide policy to have employees to pay

for walkouts out of their tips.        (Id.).

       1.   Claims Other Than Improper Tip Credit Notification

       Plaintiff fails to show that any of the “additional” claims

allege a common plan or policy as to other potential plaintiffs.

As to the “illegal” tip pool, Plaintiff alleges that when the

restaurant was busy, he had to tip out expeditors, and not just

the bartenders and hosts.       (ECF No. 26-6, at 7-8).       He points to

the deposition of Mr. Hank, as a corporate designee, who explains

that expeditors, like line cooks and dishwashers, are considered

BOH employees in not interacting with customers directly.                (ECF

No. 27, at 14-15) (citing ECF No. 26-3, at 19-20).            Further, Mr.

Hank explained in his initial deposition that expeditors share in

the tip pool.     (ECF No. 26-3, at 29).        The inference Mr. Graham

draws is clear: that expeditors are not Tipped Employees in working

BOH.    But an errata correction made by Mr. Hank in June of 2019

(months before Mr. Graham submitted his motion to certify), makes

clear that “[i]n some instances, expeditors are paid tipped wages.”

(ECF No. 37-7, at 2).

       Thus, the mere fact that expeditors, at times, have shared in

the tip pool does not mean that Tipped Employees and non-tipped

employees alike were required to pool tips.         In fact, the Tip Pool

and Reporting Policy notification (“Tip Pool Notice”) produced by

Famous Dave’s demonstrates that the policy called for the opposite

                                     15
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 16 of 51



in defining a “Tip Pool” as the “intermingling and reallocation of

tips   received    from    .   .   .   Employees    who    are    customarily   and

regularly tipped.”        (ECF No. 45, at 1).         Whereas this form calls

for only 100% reporting of tips, the Tip Credit Notice itself

states that employees are required to contribute 100% of their

tips to the tip pool.          (ECF No. 29, at 2).         Mr. Graham highlights

Mr. Hank’s deposition in showing this is inaccurate as servers

would only be required to “contribute three percent of their net

sales to a tip pool” and only “100 percent of those tips” end up

in the pool.      (ECF no. 26-3, at 12-13) (emphasis added).              However,

nowhere does Mr. Graham explain why a minor misstatement as to tip

pool operations renders it illegal.                Plaintiff fails to allege

facts to show an “illegal tip pool” common to other Famous Dave’s

employees.

       As to Tipped Employees allegedly having to cover walkouts

with their tips, Plaintiff points to Mr. Graham’s testimony that

on two separate occasions he was required by his manager Mr. Weeden

to use his tips to pay for the unpaid bill left behind by customers.

(ECF   No.   26-6,   at    3-4).       Further,     the    bald   assertion     that

“Defendant had a practice of requiring Plaintiff and other Tipped

Employees    to   forfeit      a   portion    of   their   tips    to   cover   walk

outs/cash shortages” is stated in the motion in support of class

certification, (ECF No. 27, at 11), as it was in the complaint

(ECF No. 1, ¶ 11).        However, there is no factual support for this

                                         16
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 17 of 51



conclusion.   In fact, the only affirmative showing of a policy is

Mr. Weeden’s statement that “Famous Dave’s policy is that servers

are not required to pay Famous Dave’s for a customer’s bill if the

customer leaves without paying.”        (ECF No. 44-7, at 3).     While a

material dispute remains as to whether Mr. Graham himself was

required to do so, there is no factual support for the allegation

that other Maryland employees were required to forfeit tips in

this scenario. This additional claim fails to have factual support

to show it is common among the prospective plaintiffs.

     Mr. Graham draws numerous inferences that are, first, not

supported by affirmative allegations, but also still fail to show

that Famous Dave’s also violated the 80/20 rule.       He alleges that,

because he and other plaintiffs were required to do non-tipped

work before and after their shifts (prior to a recent policy change

that post-dates Famous Dave’s ownership of Maryland locations) and

because they had no policy to ensure this work met the 80/20 rule,

it can be inferred that this regulation was, in fact, broken.          He

also points to the fact that Famous Dave’s was sued in New York

regarding similar allegations and settled as somehow affirmative

proof that Famous Dave’s has failed to comply with the FLSA

elsewhere.    (ECF No. 27, at 16 & n.9).      First, settlement is not

a decision on the merits of an allegation.        Second, Mr. Graham’s

argument can be boiled down to the adage “where there’s smoke

there’s fire.”    Yet he only alleges the absence of a policy to

                                   17
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 18 of 51



ensure this regulation is met and the fact that Famous Dave’s

presented Plaintiff with a list of non-tipped closing and opening

duties to be performed. (ECF No. 17-2, at 2-3).

      Nowhere does Plaintiff affirmatively allege that Mr. Graham

or any other plaintiffs had to perform non-tipped work in excess

of   20%   of   their   duties.   The    fact   that   Famous   Dave’s   has

subsequently instituted a policy of paying employees the full

minimum wage in performing their opening duties, (ECF No. 27, at

15), is not proof that the former policy was illegal.           Defendant’s

subsequent precautions cannot be held against them.             Mr. Graham

has failed sufficiently to allege a common policy or plan to

violate the 80/20 rule.      The only allegation that tends to show a

common plan injuring the prospective plaintiffs is that Famous

Dave’s failed properly to notify employees of its intended use of

a tip credit.

      2.    Tip Credit Notification

      Other district courts have explained that “the tip credit

provision of the FLSA permits employers to pay tipped employees at

an hourly rate below the minimum wage if the employee’s wages and

tips, added together, meet or exceed the minimum wage.” Jin M. Cao

v. Wu Liang Ye Lexington Rest., Inc., No. 08 Civ. 3725(DC), 2010

WL 4159391 at *2 (S.D.N.Y. Sept. 30, 2010) (citing 29 U.S.C. §

203(m)); see also Rong Chen v. Century Buffet & Rest., No. 09-1687

(SRC), 2012 WL 113539 at *5 (D.N.J. Jan. 12, 2012). “Specifically,

                                    18
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 19 of 51



§ 203(m) requires that the employee be informed of this provision

and that the employee retain all tips received.” Morataya v.

Nancy’s Kitchen of Silver Spring, Inc., No. GJH-13-01888, 2015 WL

4459387 at * 3 (D.Md. July 17, 2015). However, “[e]mployers may

allow their employees ‘to share tips through a tip pooling or tip

splitting arrangement’. . . as long as the lip [sic] pool only

includes tipped employees.”    Id. at *5 (citing Gionfriddo v. Jason

Zink, LLC, 768 F.Supp.2d 880, 893 (D.Md. 2011)).

     Plaintiff is correct to look to the Department of Labor for

guidance on the information to be conveyed to an employee:

          For an employer . . . to utilize the tip
          credit, it must provide tipped employees with
          the following information:

                1) the amount of cash wage the
                employer   is   paying a  tipped
                employee, which must be at least
                $2.13 per hour;

                2) the additional amount claimed by
                the employer as a tip credit, which
                cannot exceed $5.12 (the difference
                between the minimum required cash
                wage of $2.13 and the current
                minimum wage of $7.25);

                3) that the tip credit claimed by
                the employer cannot exceed the
                amount of tips actually received by
                the tipped employee;

                4) that all tips received by the
                tipped employee are to be retained
                by the employee except for a valid
                tip pooling arrangement limited to
                employees   who   customarily  and
                regularly receive tips; and

                                   19
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 20 of 51




                     5) that the tip credit will not
                     apply to any tipped employee unless
                     the employee has been informed of
                     these tip credit provisions.”

Stebbins v. S&P Oyster Co., No. 3:16-cv-992(AWT), 2017 WL 69489525

at *1 (D.Conn. Sept. 1, 2017) (citing Department of Labor Fact

Sheet        #15:        Tipped         Employees        Under            the       FLSA,

https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/whdfs15.

pdf   (last       visited   Sept.     10,    2010)).         Mr.    Graham      correctly

highlights the stringency of this requirement in that Congress

allowed for restaurant employers to use up to a “50 percent credit

from the receipt towards [the] obligation to pay the minimum wage,”

but only if they “precisely follow the language of 3(m) and fully

inform [their] employees of it.” Richard v. Marriott Corp., 549

F.2d 303, 305 (4th Cir. 1977).              If they fail, the remedy is payment

to the employee of applicable and full minimum wage.                         Id.

        C.    Conditional Certification of Collective Action

        Plaintiff     seeks    to     “conditionally         certify     a   collective

[action]     of    all   Tipped      Employees     employed        by   Defendant    from

February 19, 2016 to the present.”                   (ECF No. 27, at 26).              For

reasons      discussed      above,    this       potential    collective        will   be

analyzed solely in relation to Famous Dave’s alleged failure to

provide proper tip credit notification.




                                            20
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 21 of 51



     1.      Similarly Situated Plaintiffs

     The     FLSA   limits    conditional      certification      to   “‘other

employees similarly situated’ for specified violations of the

FLSA.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, at 69

(2013) (citing 29 U.S.C. § 216(b) and Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 169-70 (1989)).               In this “notice stage,”

plaintiffs must make “only a relatively modest factual showing.”

Pooner v. Mariner Finance, LLC, No. ELH-18-1736, 2019 WL 2549430

at *4 (quoting Butler, 876 F.Supp.2d at 566).                Mere allegations

are not enough, as some factual showings must be made.            Id. (citing

Camper, 200 F.R.D. at 520). Plaintiff has pointed to ample caselaw

that certification of a class can be predicated on the claims of

a   single    plaintiff,     particularly      when    paired   with   further

discovery, despite Famous Dave’s assertions to the contrary.                (ECF

No. 49, at 11)

     Plaintiff makes the modest showing that would be required to

obtain conditional certification of a class as it relates to other

Tipped Employees in their formerly owned Maryland locations, but

not as it relates to the nationwide locations.               It is undisputed

that the Tip Credit Notice went to all Famous Dave’s Maryland

Tipped Employees during the relevant period.              Although there is a

clear dispute whether the Tip Credit Notice (ECF No. 29) was

actually     inaccurate,   Mr.   Hank,    as   a   corporate    designee,   has

established that this form was developed and has been in place

                                     21
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 22 of 51



since around “May of 2011,” has not been subsequently revised, and

would have been used as part of Maryland’s employees training.6

(ECF No. 26-3, at 6-8). Further, Plaintiff argues that the precise

figures as to the “minimum cash wage for tipped employees” and

“maximum permissible tip credit amount” included on the form do

not use the proper figures as set out by various states, including

Maryland.    (ECF No. 27, at 16) (comparing the Tip Credit Notice’s

figure to those publicly posted by the government by state,

“Minimum Wages for Tipped Employees,” U.S. Dep’t. of Labor (July

1,       2020),    https://www.dol.gov/agencies/whd/state/minimum-

wage/tipped).7    Plaintiff has sufficiently alleged that the Tip

Notice Form, along with any attendant training, was an inadequate


     6 The form itself is designated for “MD-OK” (Maryland and
Oklahoma) employees.

     7 The Tip Credit Notice states generally that “Federal law
limits the tip credit to no more than the difference between your
cash wage and the applicable minimum wage” which it correctly
identifies as $7.25 under federal law.      (ECF No. 29, at 2).
However, nowhere does it list the maximum allowable tip credit
under Maryland law as per this website: $7.37. The notice does
add, however, a caveat that the applicable minimum wage “may be
higher in your state.” (ECF no 29, at 2). It also lists $2.13 as
the minimum cash wage under federal law, but again adds a caveat
that “State law may require a higher cash wage.” Moreover, here
it correctly lists the cash wage received by a Maryland employee
as $3.63, which matches the “Minimum Cash Wage” set out for
Marylanders by the Department of Labor. Such details go to the
merits of Plaintiff’s claim and not whether Plaintiff has alleged
a “similarly situated” class as a threshold matter. After all, as
Plaintiff correctly points out, the employer ultimately bears the
burden of demonstrating compliance with the FLSA’s notice
provisions.   (ECF No. 27, at 20) (citing Reich v. Chez Robert,
Inc., 28 F.3d 401, 403 (3d Cir. 1994)).
                                   22
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 23 of 51



form of notice for utilizing a “tip credit” under the FLSA.                     As

such, Plaintiff estimates that all Tipped Employees that Famous

Dave’s employed in its four restaurants in the state of Maryland,

(ECF No. 27, at 35), were equally harmed in receiving this form or

in being verbally informed of its contents.

        On the other hand, Plaintiff fails to make this showing as it

relates to purported “similarly situated” Tipped Employees in

other states.         Plaintiff acknowledges that not only do the states

with “company-owned restaurant[s]” have different minimum cash

wages    and    maximum      permissible    tip   credit    amounts   for   tipped

employees,      but    the    form’s    stated    minimum   wage   only     matches

Indiana’s.       (ECF No. 27, at 16).             These figures, as Plaintiff

himself has provided, show that each of these state’s respective

minimum wage laws vary widely, even as compared to one another.

But Plaintiff only points to the absence of a policy directing

local managers verbally to inform employees of its “Tip Credit

Policy.”    (ECF No. 49, at 6) (citing ECF No. 26-5, at 5).               In fact,

this admission expressly states that “managers may have verbally

informed certain Famous Dave’s tipped employees regarding the

policy.”       (ECF No. 26-5).         Therefore, adjudicating the Maryland

and non-Maryland claims alike would involve “multiple restaurants

. . . operating under different localized management practices,”

and under the minimum wage laws of “multiple different states”



                                           23
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 24 of 51



that involve entirely different standards and applicable figures.

(ECF No. 37, at 13).

        Moreover,     the    crux       of    this    purported     similarity      is

Plaintiff’s assertion that the Tip Credit Notice was the same in

all states, which is not substantiated.                      Plaintiff based this

assertion on Mr. Hank’s original deposition. (ECF No. 27, at 14)

(citing       ECF   No.   26-3,    at   56).        However,   Famous    Dave’s    has

subsequently identified state specific forms for other states in

which    it    operates,    (ECF    No.      46),    and   filed   an   errata   sheet

correcting Mr. Hank’s original deposition to state, “There are

state specific forms where the law requires it.”                    (ECF No. 59-4).

Such evidence shows that there are simply too many distinct

variables that affect the purported plaintiffs’ rights concerning

their disparate state minimum wage laws.

        2.     Statute of Limitations for Collective Action Claims

        Although the collective action claims as they relate to

purported       Maryland    plaintiffs       otherwise      demonstrate    they   are

similarly situated, there is a significant question about whether

most would be time-barred.                Famous Dave’s challenges the time

period for eligible claims in its opposition to certification.

(ECF No. 37, at 16).               Plaintiff seeks certification for all

employees who worked at Famous Dave’s within three years of the

filing of the complaint, although he recognizes that the statute

of limitations only tolls at the time of a prospective plaintiff’s

                                             24
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 25 of 51



opt-in.   The motion has been pending now for a year, due in part

to the myriad other motions that have been filed, and because of

delays caused by the COVID-19 public health crisis.        Plaintiff has

not filed a motion for equitable tolling, but one might have merit.

See, e.g., Hansen v. Waste Pro of South Carolina, Inc., 2020 WL

1892243 (D.S.C. April 16, 2020); Baxter v. Burns & McDonnell Eng’g.

Co., Inc., No. JKB-19-3241, 2020 WL 4286828 at *3 (D.Md. July 27,

2020) (collecting cases in applying equitable tolling to FLSA

collective action claims in light of COVID-19 and delays to

litigation beyond the Plaintiffs’ control).

     Courts have deferred adjudicating the statute of limitations

as an affirmative defense at the certification stage only where

“[t]he ultimate success of the statute of limitations cannot be

easily ascertained.”    Gessele v. Jack in the Box, Inc., No. 3:10-

cv-960-ST, 2013 WL 12318551 at *3 (D.Or. 2013).              Ultimately,

whether to grant conditional certification is a discretionary

decision that must, inter alia, include considerations of judicial

economy as Plaintiff highlights.        (ECF No. 27, at 29) (citing

Hoffman-La Roche, 493 U.S. at 170); see also Jeong Woo Kim v. 511

E. 5th Street, LLC, 985 F.Supp.2d 439, 451 (S.D.N.Y. 2013) (noting

that court-facilitated notice is appropriate to “promote judicial

economy,” while limiting certification to prospective plaintiffs

whose claims are not time-barred).      It makes sense to consider the

date the motion for conditional certification was filed as the

                                   25
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 26 of 51



trigger for the backward look, rather than the filing of the

complaint.

     There is a dispute on whether the regular two-year statute of

limitations under the FLSA, or its three-year period for “willful”

violations, is applicable.      The case Mr. Graham cites in support

of a three-year statute of limitations provides that claims can

only be treated as willful where the plaintiff has “adequately

pled the existence of willful violation.”         Viscomi v. Diner, No.

13-4720, 2016 WL 1255713 at *6 n.2 (E.D.Penn. 2016).           The Supreme

Court has defined willful in this context as meaning, “that the

employer either knew or showed reckless disregard for the matter

of whether its conduct was prohibited by the statute.” McLaughlin

v. Richland Shoe Co., 486 U.S. 128, 133 (1988).          Various district

courts have put forth rationales as to why a lenient standard

should be applied here.        See Hamm v. S. Ohio Med. Cent., 275

F.Supp.3d    863,   878   (S.D.Ohio   2017)   (arguing   for   a   “lenient

standard” and to avoid “weighing” evidence in applying the three-

year period to the conditional certification stage); Saleh v.

Valbin Corp., 297 F.Supp.3d 1025, 1035 (N.D.Ca. 2017) (collecting

cases in putting forth the same rationale and offering a second:

that a defendant maintains the ability to decertify the class at

stage two).

     Here, as explained, the only claim common to the purported

class is Famous Dave’s alleged failure to meet the requirements of

                                      26
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 27 of 51



§ 203(m) and it therefore improperly claimed a tip credit and

failed to meet its obligations under Maryland and federal wage

laws.       (ECF No. 27, at 16.)     Given the wide berth afforded claims

of willfulness at this stage, the three-year statute of limitations

will apply as it relates to potential class certification. See

Stephens v. Farmers Restaurant Group, 291 F.Supp.3d 95, 120 & n.

21 (D.D.C. 2018) (applying the three-year period in the conditional

certification stage as Defendants failed to argue Plaintiff’s

allegations       were   “implausible.”).        Accordingly,   a   collective

action will be conditionally certified as to tipped employees at

Famous Dave’s company owned restaurants during the three year

period prior to the date the certification motion was filed.

        D.     Class Action

        Under Fed.R.Civ.P. 23, Plaintiffs seek class certification

for all Maryland Tipped Employees “during the statutory period

covered by this Complaint who did not opt-out of this action” under

its MWHL claims.8 (ECF No. 27, at 33).

        The MWHL claims, as they relate to a proper tip credit notice,

substantively       mirror    the   FLSA    requirements.9   Therefore,    the



        8
       Plaintiff also alleges claims under the MWPCL, but only
insofar as Famous Dave’s did not provide “timely payment of wages
due to them” and thus the fate of these claims is tied to the MWHL.
The two will be treated as synonymous. (ECF No. 1, ¶¶ 119, 157).

        9   This court has explained that:



                                           27
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 28 of 51



alleged deficiencies of the Tip Credit Notice and any attendant

training of Maryland employees, discussed above as to the FLSA,

would equally make out a claim under the MWHL.               However, unlike

the FLSA, the statute of limitation for MWHL claims is three years,

regardless of willfulness, Brown v. Rapid Response Delivery, Inc.,

226   F.Supp.3d   507,   509   n.3   (D.Md.   2016),   and   is   tolled   for

prospective plaintiffs at the time the named Plaintiff filed suit.

Orellana v. Cienna Props., LLC., No. JKB-11-2515, 2012 WL 203421

at *5 (D.Md. Jan. 23, 2012).

      Plaintiff argues this purported class satisfies Fed.R.Civ.P.

23(b)(3) in that the alleged and common injury suffered by this

class, being underpaid due to improper use of a tip credit,

predominates over individualized questions and that class action

is the superior method of adjudicating the matter.



           The MWHL is the state statutory equivalent of
           the FLSA. Watkins v. Brown, 173 F.Supp.2d 409,
           416 (D.Md.2001). Both the MWHL and the FLSA
           have    similar    purposes   .   .    .   and
           the MWHL contains internal references to the
           FLSA. Id. The requirements under the MWHL are
           so   closely    linked   to  the   FLSA   that
           “[p]laintiffs’ claim under the MWHL stands or
           falls on the success of their claim under the
           FLSA.” Turner v. Human Genome Sci., Inc., 292
           F.Supp.2d 738, 744 (D.Md.2003).

McFeeley v. Jackson St. Ent., LLC., 47 F.Supp.3d 260, 267 n.6
(2014); see also See Mould v. NJG Food Serv., 37 F.Supp.3d 762,
773-74 (D.Md. 2014) (treating the tip credit requirements between
the two laws as synonymous) (citing Md.Code., Lab & Empl. §3-
419(a)(1)(ii)).


                                      28
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 29 of 51



     1.    Numerosity

     Fed.R.Civ.P.   23(a)(1)      requires   class   members    to   be   “so

numerous   that   joinder    of     all   members    is    impracticable.”

Fed.R.Civ.P. 23(a)(1).      Famous Dave’s has opted to cite a grab-

bag of cases from disparate and far-flung districts. See, e.g.,

Bartelston v. Winnebago Indus. Inc., 219 F.R.D. 629, 637 (N.D.

Iowa 2003)).   The District of Oregon case cited also appears to be

a total outlier in denying numerosity to a class of 425, (ECF No.

37, at 19) (citing Thiebes v. Wal-Mart Stores, Inc., No. 98-802-

KI, 2002 WL 479840 (D.Or. Jan. 9 2002) at *3).10          Plaintiff, on the

other hand, cites two cases in our own district showing that even

a few dozen class members can give rise to a presumption that

joinder would be impractical.      (ECF No. 27, at 35) (citing Peoples

v. Wendover Funding, Inc., 179 F.R.D. 492, 497 (D.Md. 1998)

(“courts find classes of at least 40 members sufficiently large”);

Baehr v. Creig Northrop Team, P.C., No. WDQ-13-0933, 2014 WL 346635

at *8 (D.Md. Jan 29, 2014) (quoting Dameron v. Sinai Hosp. of

Balt., Inc., 595 F.Supp. 1404, 1408 (D.Md. 1984)) (“[a] class

consisting of as few as 25 to 30 members raises a presumption that

joinder would be impractical”).



     10 Moreover, the 425 potential class members were found not
to be numerous enough purely because these were the plaintiffs who
had already “opted-in” under an earlier FLSA opt-in process and
only represented “such a small percentage of the [eligible]
employees” that it suggested that other absent plaintiffs could
go-it alone. See Thiebes, No. 98-802-KI at *3.
                                    29
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 30 of 51



      Here, Mr. Hank has stated that an average Famous Dave’s

restaurant employees a total of nineteen Tipped Employees: fifteen

servers and four bartenders.             (ECF No, 26-3, at 21).            Further,

Famous Dave’s, as mentioned, owned four restaurants in Maryland

until November 2017.            Thus, even if there was absolutely no

turnover    in   employees      during   the    period   for   timely      claims11

(unlikely for an industry with high-turnover), there are around an

estimated    seventy-six        prospective     plaintiffs     in   this    class.

Therefore, the Maryland State Class is sufficiently numerous.

      2.    Common Questions of Law and Fact

      Fed.R.Civ.P. 23(a)(2) requires there to be “questions of law

or   fact   common   to   the    class.”       Fed.R.Civ.P.    23(a)(2).        The

commonality “inquiry is not whether common questions of law or

fact predominate, but only whether such questions exist.” Hewlett

v. Premier Salons Int’l, Inc., 185 F.R.D. 211, 216 (D.Md. 1997);

see also Miller v. Optimum Choice, Inc., at *3 & n., No. DKC 2003-

3653, 2006 WL 2130640 at *3 n.5 (D.Md. July 28, 2006) (citing

Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 n.4 (4th Cir.

2011) (finding that the “commonality” requirement of Rule 23(a)(2)

is “subsumed under, or superseded by, the more stringent Rule




      11Plaintiff filed his complain on February 19, 2019, which
means any claim as to conduct from February 19, 2016 up until
November 2017 is timely.
                                         30
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 31 of 51



23(b)(3)         requirement       that    questions        common    to   the     class

predominate”)).

       Here, as discussed above, the Tip Credit Notice used by Famous

Dave’s      in    Maryland,    and      any     attendant    training,     is    alleged

inaccurately and inadequately to have informed Maryland employees

of how Famous Dave’s utilizes a tip credit, just as it did

Plaintiff.         While there may be variations in how much verbal

explanation a given manager may provide as to the tip credit

policy, the adequacy of this form under Maryland wage laws remains

a    common      question     as   to     the    entire   class.     The   commonality

requirement is met.

       3.        Typicality

       As this court has pointed out, typicality has been criticized

as being redundant, with many courts treating it as synonymous

with commonality, Hewlett, 185 F.R.D. at 217 (citing Zapata v.

IBP, Inc., 167 F.R.D. 147, 160 (D.Kan. 1996)), and others equating

it with the adequacy of representation. Id. (citing Buford v. H &

R Block, Inc., 168 F.R.D. 340, 350 (S.D.Ga. 1996)).                        The Fourth

Circuit has said, “the ‘final three requirement of Rule 23(a) ‘tend

to    merge,’       with    commonality          and   typicality     ‘serv[ing]      as

guideposts for determining whether . . . maintenance of a class is

economical and whether the named plaintiff’s claim and the class

claims so interrelated that the interest of the class members will

be fairly and adequately protected in their absence.”                      Gunnells v.

                                                31
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 32 of 51



Healthplan Serv., Inc., 348 F.3d 417, 459 (4th Cir. 2003) (quoting

Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331, 337

(4th Cir. 1998)).    As to typicality itself, “The essence of the

typicality requirement is captured by the notion that ‘as goes the

claim of the named plaintiff, so go the claims of the class.’”

Deiter v. Microsoft Corp., 436 F.3d 461, 466 (4th Cir. 2006) (citing

Broussard, 155 F.3d at 340).

     Here, the resulting sub-minimum wage pay from Famous Dave’s

alleged, inadequate tip credit notification affected Mr. Graham

just as it affected any other Tipped Employee who was given the

tip credit notification during training. (ECF No. 29, at 2).           Any

subsequent and resulting lost wages (the difference between their

cash wage and minimum wage) would presumably be highly similar (if

not identical) between Plaintiff and other servers like him.12

Moreover, his injury is similar enough in nature as that suffered

by bartenders and hosts (despite any differential in wages) to

ensure his claim adequately mirrors the central conduct in question

in the purported class.




     12 The inference that Plaintiff’s physical disability in
anyway makes him not “typical” of absent plaintiffs is rejected
outright.   (ECF No. 37, at 21).    This argument might be worth
considering as it relates to the time necessary to complete side
duties as suggested, (Id.), but, as discussed, Plaintiff has not
alleged a common policy or plan or pointed to any specific factual
support for the allegation that Plaintiff, or any other employee,
worked more than the twenty percent untipped work allowed by law.
                                   32
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 33 of 51



       4.     Adequacy of Representation

       The fourth and final prerequisite under Fed.R.Civ.P. 23(a) is

that   “the    representative       parties      will     fairly   and   adequately

protect     the   interests    of     the    class.”      Fed.R.Civ.P.    23(a)(4).

“Representation is adequate if (1) the named plaintiffs’ interests

are not opposed to those of other class members, and (2) the

plaintiffs’ attorneys are qualified, and experienced and able to

conduct     the   litigation.”      Cuthie       v.    Fleet   Rsrv.   Ass’n.,   743

F.Supp.2d 486, 499 (citing Mitchell-Tracey v. United Gen. Title

Ins. Co., 237 F.R.D. 551, 558 (D.Md. 2006)). Further, as the

Supreme     Court    has      said,     “[t]he         adequacy    inquiry    under

[Fed.R.Civ.P.] 23(a)(4) serves to uncover conflicts of interest

between named parties and the class they seek to represent.” Anchem

Prods. Inc., v. Windsor, 521 U.S. 591, 625 (1997) (citing Gen.

Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157-58 (1982)).

       Plaintiff asserts that his entire team of attorneys are

“seasoned class-action litigators” who understand employment law.

(ECF No.27, at 39).        Mr. Gerald D. Wells, III (“Mr. Wells”), a

lead attorney for Plaintiff, has submitted a declaration which

includes substantial litigation, particularly class action, with

which he and his firm, Connolly Wells & Gray, LLP, have been

involved.     (ECF No. 28).     He also notes “there is no evidence that

[Mr. Wells]’s interests are in conflict with the members of [the]

classes he seek [sic] to represent.”                  (ECF No. 28, at 7).

                                            33
         Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 34 of 51



     Famous Dave’s does not dispute that Plaintiff’s counsel will

zealously and effectively represent the interests of Mr. Graham

and absent class members, but rather treats typicality and adequacy

of representation as one and the same.          As mentioned in a footnote

above, this argument centers around a physical disability of Mr.

Graham as an amputee that has little to no relevance to the

typicality question, but decidedly no relevance in this context.

(ECF No. 37, at 21).            In no way does any alleged physical

limitations of Plaintiff detract from his ability adequately to

pursue the interests of absent class members in securing an alleged

underpayment of wages due to them under Maryland unemployment

law.13    Plaintiff and his attorneys adequately represent the absent

class members.

     5.       The Requirements of Fed.R.Civ.P. 23(b)(3)

     When deciding whether a claim meets the predominance and

superiority requirements of Fed.R.Civ.P. 23(b)(3), there are four

factors to consider:

              (i) the strength of the individual class
              members’   interest    in   controlling   the
              prosecution and defense of a separate action,
              (ii) the extent and nature of existing
              litigation already begun by or against class
              members,    (iii)    the   desirability    or

     13As Mr. Wells’ Declaration correctly states, effective July
1, 2016, Maryland’s minimum wage went from $8.25 per hour to $8.75
per hour. (ECF No. 28, at 8). Therefore, either way, Plaintiff
and other absent class members would be similarly due the
difference between Maryland’s minimum wage and the sub-minimum
cash wage they were paid.
                                       34
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 35 of 51



             undesirability            of concentrating the
             litigation in the single forum selected by the
             class   plaintiffs,   and   (iv)  the   likely
             difficulties in managing the class action.

Singelton v. Domino’s Pizza, LLC., 976 F.Supp.2d 665, 677 (D.Md.

2013) (citing Llyod v. Gen. Morots Corp., 275 F.R.D. 224, 228

(D.Md. 2011).     Class Action is a particularly fitting mechanism

when it can solve a collective action problem in “aggregating the

relatively     paltry    potential   recoveries     into    something        worth

someone’s (usually an attorney’s) labor.” Anchem, 521 U.S. at 617.

     As Mr. Graham properly asserts, if Famous Dave’s failed to

meet the requirements of notification required to use a tip credit,

its main failure was the use of an allegedly inaccurate Tip Credit

Notice.      Regardless of any variations in the training local

managers may provide in presenting this form to new employees,

this claim predominates in Famous Dave’s resulting failure to pay

them minimum wage.       Plaintiff correctly argues that if the notice

is deficient as alleged, any “individualized issues” exist only in

calculating    exact    damages   which,    in   being     based   on    payroll

information, is “not especially complex.”           (ECF No. 27, at 41).

     Equally important is the fact that, here as Plaintiff argues,

individual class members have “little incentive” to bring their

claims    individually    as   individual   recoveries       would      be   small

relative to the costs of litigating.             (ECF No. 27, at 41).           In

that sense, there is a clear collective action problem that class


                                     35
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 36 of 51



certification would solve.              Both the predominance and superiority

requirements are met, and a single forum for such claims is clearly

desirable in this instance as a matter of judicial economy.                    The

purported class is hereby certified as it relates to Plaintiff’s

claim that the requirements to use a tip credit were not met and

thus Maryland Tipped Employees were not paid a wage at or above

the state’s minimum wage.

      The parties will be directed to confer regarding access to

identifying information about putative plaintiffs and the form and

contents of notice.

      E.     Other Motions

      1.     Partial Summary Judgment

             a.        Standard of Review

      A motion for summary judgment will be granted only if there

exists no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law. Fed.R.Civ.P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                      In

other words, if factual issues exist “that properly can be resolved

only by a finder of fact because they may reasonably be resolved

in   favor        of     either        party,”     then   summary   judgment    is

inappropriate.         Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986).     The moving party bears the burden of showing that there

is   no    genuine      issue     as    to   any    material   fact. Fed.R.Civ.P.




                                             36
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 37 of 51



56(c); Pulliam Inv. Co., 810 F.2d at 1282 (citing Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir.1979)).

     When ruling on a motion for summary judgment, the court must

construe the facts alleged in the light most favorable to the party

opposing the motion. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962); Gill v. Rollins Protective Servs. Co., 773 F.2d 592,

595 (4th Cir. 1985).    A party who bears the burden of proof on a

claim must factually support each element of that claim. “[A]

complete failure of proof concerning an essential element ...

necessarily   renders    all   other    facts   immaterial.”      Celotex

Corp., 477 U.S. at 323.        Thus, on those issues on which the

nonmoving party will have the burden of proof, it is his or her

responsibility to confront the motion for summary judgment with an

affidavit or other similar evidence. Anderson, 477 U.S. at 256,

106 S.Ct. 2505. However, “‘a mere scintilla of evidence is not

enough to create a fact issue.’” Barwick v. Celotex Corp., 736

F.2d 946, 958–59 (4th Cir.1984)(quoting Seago v. North Carolina

Theatres, Inc., 42 F.R.D. 627, 632 (E.D.N.C.1966), aff'd, 388 F.2d

987 (4th Cir. 1967)).   There must be “sufficient evidence favoring

the nonmoving party for a jury to return a verdict for that party.

If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at

249–50(citations omitted).



                                   37
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 38 of 51



            b.    Analysis

       Mr. Graham moves for partial summary judgment on behalf of

himself and “all others similarly situated.”             (ECF No. 35).    The

motion for summary judgment seems to extend to the potential claims

of Famous Dave’s Tipped Employees nationwide. (ECF No. 35, at 6-

10).     Plaintiff argues that “the factual record indisputably

demonstrates that Defendant failed to (i) properly inform its

Tipped Employees of all of the provisions of the statute and (ii)

utilized an improper tip pool, as well as retained part of the

employees’ tips.”       (Id., at 7).      Famous Dave’s shows that the

record    amply   demonstrates    that    there    are    material     factual

questions that remain as to both claims.

       As to the first claim, Famous Dave’s provided Plaintiff with

both the Tip Pool Notice and the Tip Credit Notice that it used at

the Maryland locations during the relevant period.              (ECF No. 39).

Defendant shows Mr. Graham himself acknowledged receipt of both

forms by signature, as mentioned.         (Id.).    Famous Dave’s asserts

this alone discharged their duty under the FLSA, and if not, local

managers verbally informed employees about use of the tip credit.

Indeed, Mr. Weeden’s declaration asserts that, at least at the

Waldorf location, a manger or training server would explain the

tip policy with all new employees.        (ECF No. 44-7).       While Famous

Dave’s    disputes    numerous    other    sub-claims      by    Mr.    Graham




                                     38
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 39 of 51



surrounding the Tip Credit Notice itself, these assertions alone

prove there is a material dispute on the first issue.

      Plaintiff’s claim of an illegal tip pool revolves primarily

around the contention that Famous Dave’s allowed “expeditors” to

take part in his tip pool.        Here Mr. Weeden explained that the

Waldorf location uses what it calls “food runners” and employs no

“expeditors.”    (Id.).     Despite    such   localized    differences    in

nomenclature, Defendant argues in its opposition that, in being

the go-between for servers and bartenders and BOH employees, such

food runners were what would traditionally be labeled an expeditor.

(ECF No. 44, at 13).      Moreover, these food runners were, in fact,

tipped employees.    (Id.).    Such evidence directly gives rise to a

material question as to whether Plaintiff having to share tips

with “expeditors” complied with the law.           Similarly, as to the

issue of having to cover walkouts, (ECF No. 26-6, at 3-4),               Mr.

Weeden’s declaration again shows that this issue is in dispute as

he states that Famous Dave’s policy is decidedly not to require

employees to pay for such instances with their tips, nor was Mr.

Graham ever required to do so.        (ECF No. 44-7).

      Thus, Mr. Weeden’s declaration is fatal to Plaintiff’s motion

for   partial   summary   judgment,    even   considered    alone.      This

evidence, along with the other evidence put forth by Famous Dave’s,

shows, in a multitude of ways, that the factual record does not



                                    39
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 40 of 51



indisputably show what Mr. Graham purports it to show, on either

count.    Plaintiff’s motion for partial summary judgment is denied.

     2.     Discovery Sanctions

     Like Plaintiff’s motion to strike, his request for discovery

sanctions against Defendant is without merit.

     Discovery sanctions are reserved for egregious discovery

violations. For example, the Fourth Circuit has affirmed sanctions

against a party where a declaration by the plaintiff rendered her

deposition testimony “essentially meaningless,” thereby wasting a

“tremendous amount of time, effort, and expense in the discovery

process and motions practice.”     Rangarajan v. Johns Hopkins Univ.,

917 F.3d 218, 227 (4th Cir. 2019).        Generally, courts “impose[]

sanctions under this section only when there is a clear showing of

bad faith: when the attorney’s actions are so completely without

merit as to require the conclusion that they must have been taken

for some improper purpose.”       Randall v. Creative Hairdressers,

Inc., No. DKC 2006-2299, 2008 WL 4738933 at *4 (D.Md. Aug. 8, 2008)

(citing Dobkin v. Johns Hopkins Univ., No. CIV HAR 93-2228, 1995

WL 167802 (D.Md. 1995)).

     The crux of Plaintiff’s grievance with Defendant’s discovery

responses is Famous Dave’s alleged failure adequately to prepare

Mr. Hank for his depositions under Fed.R.Civ.P. 30(b)(6).              An

organization’s designee “must testify as to matters known or

reasonably available to the organization,” and the organization

                                   40
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 41 of 51



itself   is    bound    by   a   “good   faith”   effort   to   collect   such

information.     Doyle v. Hogan, No. DKC 19-01900, 2019 WL 3500924 at

*5 (D.Md. August 1, 2019) (quoting Fed.R.Civ.P. 30(b)(6) and Wilson

v. Lakner, 228 F.R.D. 524, 528 (D.Md. 2005)).          “[D]epending on the

nature and extent of the obfuscation, the testimony given by [a]

nonresponsive deponent (e.g., “I don’t know”) may be deemed binding

on the corporation so as to prohibit it from offering contrary

evidence at trial.”       Dorsey v. TGI Consulting, LLC., 888 F.Supp.2d

670, 685 (D.Md. 2012) (emphasis added) (internal quotations marks

omitted).

     Plaintiff points out that: “[w]here a corporate deponent

fails to provide an adequately prepared designee for deposition,

sanctions are proper.”           Coryn Group II, LLC. v. O.C. Seacrets,

Inc., 265 F.R.D. 235, 239 (D.Md. 2010).             Mr. Graham argues that

two penalties spin out from this failure: (1) “a corporation that

wholly fails to educate a corporate designee without justification

is subject to mandatory monetary sanctions under [Fed.R.Civ.P.]

37(d)”   and   (2)     “where    unanswered   information   is    significant

enough, the 30(b)(6) deposition may have to be reconvened, possibly

with a new witness, at the corporation’s expense.”               (ECF No. 59-

1, at 12-13) (emphasis added) (internal quotation marks omitted)

(citing Coryn Group II, 265 F.R.D. at 239-40).

     First, Plaintiff objects to the fact that Mr. Hank was

initially deposed on June 27, 2019 and stated that expeditors share

                                         41
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 42 of 51



in the tip pool “most of the time.”           (ECF No. 26-3, at 29).

However, it was not until August 20th that an errata sheet was

provided clarifying, as mentioned, that expeditors are sometimes

tipped as well.    (ECF No. 37-7).14     In his second deposition in

October, Mr. Hank says that this correction was made “after review”

of his comments when he realized they were inaccurate.          (ECF No.

60-11, at 6). However, when asked who initiated that conversation,

Mr. Hank responded “[m]y counsel,” (Id.), which Plaintiff alleges

shows that Famous Dave’s had “key testimony changed at the behest

of outside counsel.”    (ECF No. 59-1, at 6).

     Plaintiff also expresses dismay that outside defense counsel,

according to Mr. Hank’s final November Deposition, (ECF No. 59-5,

at 11), had other state-specific tip forms two days before Mr.

Hank’s October deposition.       (ECF No. 59-1, at 16).        Plaintiff

asserts that Mr. Hank could and should have acknowledged the

existence of these forms had he been adequately prepared, (ECF No.

59-1, at 16-17), instead of stating a vague knowledge that a “New

York form” might exist.     (ECF No. 60-11, at 9).       Plaintiff also

claims that Defendant purposefully withheld these documents that

“directly contradicted prior deposition testimony” from Mr. Hanks’




     14Defendant seemingly confuses its own timeline in citing to
paragraphs 11 and 12 of the Wells Declaration as these paragraphs
deal with the later productions of “several additional tip credit
notice forms” and not the simple correction noted on the errata
sheet provided in August. (ECF No. 50, at 2).
                                   42
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 43 of 51



June deposition in which he stated that the original Tip Notice

Credit form produced by Famous Dave’s, (ECF No. 29), applied

“regardless of state.”          (ECF No. 26-3, at 8).             Instead of making

these     documents     known    at     the      October     deposition,    however,

Defendant only produced them to Plaintiff’s counsel days later in

filing the opposition to Plaintiff’s motion for partial summary

judgment on October 7, 2019.            (ECF No. 59-1, at 15-16).

     As a threshold matter, Defendant is wrong that Plaintiff’s

alleged      failure     to      produce         a     “certification”      as     per

Fed.R.Civ.P. 37(d)(1)(B)             acts   as    a    bar   to   his   request    for

sanctions.       (ECF No. 60, at 9).          The rule states that “[a] motion

for sanctions for failing to answer or respond must include a

certification that the movant has in good faith conferred or

attempted to confer with the party failing to act in an effort to

obtain     the     answer       or     response        without     court    action.”

Fed.R.Civ.P. (d)(1)(B) (emphasis added).                   However, the claim here

does not involve an answer or response that was not produced,

rather one that was alleged to have been produced late as an

alleged    form    of   gamesmanship.            The    certification      is    not   a

prerequisite for seeking sanctions in this context.

        But sanctions are not appropriate here.                   As Famous Dave’s

points out, it “consistently complied with its duty to supplement

its document production with additional documents as they were

discovered.”      (ECF No. 60, at 17).            In fact, Famous Dave’s agreed

                                            43
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 44 of 51



to the October and November continued depositions of Mr. Hank

specifically to address “these issues and supplemental document

productions.”    (ECF No. 60, at 17).            It only refused Plaintiff’s

final request to continue the deposition a third time as the

deposition had exceeded its allotted time.              (Id.).    The previous

continuations, as Defendant correctly argues, cured any alleged

discovery    failure   “within    a   reasonable       timeframe”    to    avoid

prejudice to Plaintiff.         Harden v. Siegelbaum, No. AW-09-3166,

2011 WL 132252 at *2 (D.Md. April 1, 2011).

     Further, Mr. Hank’s extension depositions show an adequately

prepared    deponent   except     for      the     occasional    misstatement,

misunderstanding or lack of knowledge on isolated topics.                 This is

not the kind of obfuscation or non-responsiveness that demands

barring     further    clarifying       or       correcting     evidence    from

consideration.    The record reveals a good faith effort by Famous

Dave’s to supply information as it was discovered and to a correct

a   deponent    when   errors    became      known     in     compliance    with

Fed.R.Civ.P. 26(e).     The fact that a discovery of new documents

made by outside counsel just two days before Mr. Hank’s October

deposition did not filter through to him in answering a wide

spectrum of questions for multiple hours is hardly clear evidence

of bad faith.    After all, these sheets were ultimately provided to

Plaintiff on October 7, 2019, only five days after their discovery

by outside counsel as part of Famous Dave’s opposition to a summary

                                      44
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 45 of 51



judgment motion, (ECF No. 44), a motion that had been filed by Mr.

Graham only a month prior.        (ECF No. 34).       Plaintiff argues that

such inaccuracies, corrections and additions demonstrate bad faith

as   opposed    to   simple   oversights   in   the   fast-paced   arena   of

litigation.     Given the extreme and exceptional nature of discovery

sanctions, however, the latter inference is more proper.             Parties

may shape and supplement their arguments in response to new legal

and factual disputes as they arise without running afoul of their

discovery obligations.        The discovery sanctions are denied.

        3.   Motions to Seal.

        There are seven pending motions to seal, four filed by

Plaintiff (ECF Nos. 31, 36, 51, 53) and three by Defendant (ECF

Nos. 40, 47, 57).      All are unopposed.

        There is a well-established common law right to inspect and

copy judicial records and documents. See Nixon v. Warner Commc'ns,

Inc., 435 U.S. 589, 597 (1978).         The Fourth Circuit has explained

that:

             It is well settled that the public and press
             have a qualified right of access to judicial
             documents and records filed in civil and
             criminal    proceedings.       See   Richmond
             Newspapers, Inc. v. Virginia, 448 U.S. 555,
             580 n. 17, 100 S.Ct. 2814, 65 L.Ed.2d 973
             (1980); Nixon v. Warner Communications, Inc.,
             435 U.S. 589, 597, 98 S.Ct. 1306, 55 L.Ed.2d
             570 (1978); Media Gen. Operations, Inc. v.
             Buchanan, 417 F.3d 424, 428 (4th Cir. 2005).
             The right of public access springs from the
             First Amendment and the common-law tradition
             that court proceedings are presumptively open

                                      45
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 46 of 51



          to public scrutiny. Va. Dep’t of State Police
          v. Wash. Post, 386 F.3d 567, 575 (4th Cir.
          2004). “The distinction between the rights of
          access afforded by the common law and the
          First Amendment is significant, because the
          common law does not afford as much substantive
          protection to the interests of the press and
          the public as does the First Amendment.” In
          re United States for an Order Pursuant to 18
          U.S.C. Section 2703, 707 F. 3d 283, 290 (4th
          Cir. 2013)(quoting Va. Dep’t of State Police,
          386 F.3d at 575)(internal quotation marks
          omitted). The common-law presumptive right of
          access extends to all judicial documents and
          records, and the presumption can be rebutted
          only by showing that “countervailing interests
          heavily outweigh the public interests in
          access.” Rushford, 846 F.2d at 253. By
          contrast, the First Amendment secures a right
          of access “only to particular judicial records
          and documents,” Stone, 855 F.2d at 180, and,
          when it applies, access may be restricted only
          if closure is “necessitated by a compelling
          government interest” and the denial of access
          is “narrowly tailored to serve that interest,”
          In re Wash. Post Co., 807 F.2d 383, 390 (4th
          Cir. 1986) (quoting Press–Enter. Co. v.
          Superior Court, 464 U.S. 501, 510, 104 S.Ct.
          819, 78 L.Ed.2d 629 (1984) (internal quotation
          marks omitted)).

Doe v. Public Citizen, 749 F.3d 246, 265-66 (4th Cir. 2014).           Local

Rule 105.11 requires the party seeking sealing to include “(a)

proposed reasons supported by specific factual representations to

justify the sealing and (b) an explanation why alternatives to

sealing would not provide sufficient protection.” Before sealing

any documents, the court must provide notice of counsel’s request

to seal and an opportunity to object to the request before the

court makes its decision. See In re Knight Publi’g Co., 743 F.2d


                                   46
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 47 of 51



231, 235 (4th Cir. 1984).     Either notifying the persons present in

the courtroom or docketing the motion “reasonably in advance of

deciding the issue” will satisfy the notice requirement. Id.               When

a motion to seal is denied, the party making the filing ordinarily

will be given an opportunity to withdraw the materials.                 Local

Rule 105.11.

     Nearly all of the motions to seal contain only boilerplate

recitations. Proposed redactions must be limited to information

specifically identified as containing either sensitive private

information or, alternatively, trade secrets.            See Visual Mining,

Inc. v. Ziegler, No. PWG 12-3227, 2014 WL 690905, at *5 (D.Md. Feb

21, 2014); see also Butler 876 F.Supp.2d at            576 n.18 (“In their

motion to seal, Defendants state only that they seek to seal the

exhibits pursuant to the confidentiality order, an explanation

insufficient to satisfy the ‘specific factual representations’

that Local Rule 105.11 requires.”).

     Plaintiff’s first motion to seal, (ECF No. 31), sought to

seal the memorandum in support of his certification motion, a

declaration,    and   two   exhibits      to   the   declaration   based    on

Defendant’s designation the exhibits as “confidential” under the

stipulated     protective   order,     asserting     that   the    underlying

information “(i) contains sensitive personal information, trade

secrets or other confidential research development or commercial

information which is in fact confidential.”             (ECF No. 19).       As

                                     47
       Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 48 of 51



explained    by   paperless     order,     however,   such    a   request    is

insufficient. (ECF No. 33). The parties were told that the motion

to seal would be denied if no one filed a properly supported

motion.     Accordingly, that motion to seal (ECF No. 31) will be

denied and ECF Nos. 27, 28, 29, and 30 will be unsealed.

       Plaintiff has also moved to seal his memorandum in support of

his motion for partial summary judgment (ECF No. 36), and his reply

memorandum on the certification motion with a declaration (ECF No.

51), based on the same so-called “confidential” exhibits.                   No

justification has been supplied.          Those motions will be denied and

ECF Nos. 35, 49, and 50 will be unsealed.

       An even more generalized motion to seal Plaintiff’s reply

memorandum in support of partial summary judgment was filed by Mr.

Graham on October 21, 2019.         (ECF No. 53).      Without identifying

any specific information, it states simply that the memorandum

“discussed    documents”      similarly    designed   as     confidential    by

Defendant.    (Id., at 1).      As with the previous motions, this one

fails in justifying any sealing.           This motion to seal is denied.

If Plaintiff wishes to redact sensitive information in his reply

memorandum to his motion for partial summary judgment or if

Defendant seeks similar relief, they have fourteen (14) days to

file an appropriate motion with a memorandum that complies with

Rule   105.11.     In   the   meantime,     this   memorandum     will   remain



                                     48
        Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 49 of 51



temporarily under seal.        If neither party moves to seal or redact,

the paper at ECF No. 52 will be unsealed.

        Defendant subsequently filed a motion to seal Exhibits E and

F to its motion in opposition to the certification motion.                (ECF

No. 40).       It first seeks to file Exhibit E under the same

confidentiality       order,    but   specifically     identifies    it     as

Plaintiff’s paystubs with “wages earned and tax withholdings”

listed.     (Id., at 2).       As such, it is “appropriately designed

Confidential,” but Defendant expresses a willingness to withdraw

the confidential designation if Plaintiff has no objection.                It

argues that Exhibit F is comprised of “internal company documents”

that Defendant wishes to keep out of the public record so that it

cannot be used by “Famous Dave’s competitors.”            (Id.).    Further,

unlike Mr. Graham’s motion, it seeks only the “least restrictive

approach” to protecting the confidentiality of these exhibits in

moving to file them, but not “any portion of the Opposition,” under

seal.     This motion to seal is granted.        The actual exhibits may

remain under seal.

        Famous Dave’s similarly moves to seal the Exhibits E and H to

its opposition to motion for partial summary judgment.              (ECF No.

47).      Exhibit E is Famous Dave’s Tip Pool Notice previously

discussed, (ECF No. 45), and Exhibit H is the alternate tip credit

notification labeled for use in Famous Dave’s Indiana, Kentucky,

New Jersey and Virginia locations. (ECF No. 46).             Famous Dave’s

                                      49
     Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 50 of 51



identifies these as “internal company documents” that it also does

not want to be part of the public record to protect what it claims

is proprietary information.     It also similarly includes reference

to the confidentiality order.      (ECF No. 47, at 2).       Such blanket

references to a confidentiality order and the generic labeling of

these documents as “internal company documents,” does not entitle

them to be filed under seal.        Nowhere does Famous Dave’s lend

factual support to the assertion that these documents contain any

proprietary information at all, or how a competitor would even

exploit such information to its advantage.       The public interest in

access to these documents outweighs any countervailing force and

this motion to seal is denied.     If Defendant wishes to redact what

it   considers   proprietary    business     information     from      these

documents, it has fourteen (14) days to renew the motion with a

memorandum that complies with Rule 105.11.        In the meantime, the

exhibits will remain temporarily under seal.       If it does not renew

its motion, the ECF Nos. 45 and 46 will be unsealed.

       Famous Dave’s final motion to seal is made in reference to

Exhibit A to its opposition to Plaintiff’s motion to strike.           (ECF

No. 57) (citing ECF No. 56).        This already partially redacted

document, it explains, still contains “employees’ job titles, work

locations, salaries, dates of hire, eligibility for benefits, job

status and termination date (if applicable).”       (Id.).    This motion

to seal is granted.

                                   50
      Case 1:19-cv-00486-DKC Document 62 Filed 09/23/20 Page 51 of 51



IV.   Conclusion

      For   the   foregoing   reasons,   the   motion   conditionally   to

certify a collective action and to certify a class will be granted

in part and denied in part; the motion for partial summary judgment

will be denied; the motion to strike the declaration of Demetrius

Weeden will be denied; the motion for sanctions will be denied;

the first and third motions to seal filed by Defendant (ECF Nos.

40, 57) will be granted, and the rest of the motions to seal will

be denied.    A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    51
